HUMPHREYS, A.J.S.C.
(Temporarily Assigned, dissenting).
Early one morning Richard Hill drove his motorcycle into his garage. As he was leaving his garage a police officer drove onto Mr. Hill’s property, arrested him and charged him with driving his motorcycle while drunk.
Mr. Hill’s subsequent DWI conviction was based almost solely on (1) the testimony of the arresting Police Officer Robert Kane; and (2) a breathalyzer test reading of .14 per cent. Officer Kane administered the breathalyzer test. He did not give Mr. Hill any other sobriety tests.
Officer Kane testified at the trial that Mr. Hill exhibited a strong odor of alcohol and that his speech was “superbly” slurred. Officer Kane testified that Mr. Hill while in the police garage had to hold onto the wall for support and swayed constantly.
Officer Kane’s testimony was shot through with inconsistencies. His testimony was contradicted in a number of important respects by the defendant, his mother and a neighbor.
Police Officer, Anthony Horneff, was on the scene the night of Mr. Hill’s arrest and drove Mr. Hill to Police Headquarters. The Prosecutor called Officer Horneff as a witness at the trial, but did *233not ask him a single question about Mr. Hill’s allegedly drunken condition.
In my judgment, this was a very close case. However, the breathalyzer reading and Officer Kane’s testimony carried the day, and Richard Hill was convicted of drunken driving.
The Municipal Court Judge after reviewing Mr. Hill’s driving record imposed the minimum sentence.
About a year later Officer Kane plead guilty to a multiple count criminal accusation charging him with arresting motorists, falsely charging them with drunken driving, and other offenses, falsifying breathalyzer test results, and then stealing their money.
The Assistant Prosecutor described Officer Kane’s crimes as follows.
These are all basically car stops, some for drunk driving, others for motor vehicle violations, expired tags, that sort of a thing, but they are all ear stops. They’re all situations where the driver would be removed from the car. He would be searched, his wallet would be taken. His or her wallet taken and then they would be taken to the station and when the wallets would be returned, certain monies would be missing. So the scenario is almost identical in each case to the one that the Prosecutor’s Office orchestrated.” (The orchestration refers to an undercover operation which resulted in Officer Kane’s arrest.)
In a scholarly opinion, the majority concludes that Richard Hill is entitled to a new trial only if he has established by clear, convincing and satisfactory evidence that Officer Kane committed perjury.
In State v. Gookins, 263 N.J.Super. 58, 621 A.2d 968 (App.Div.1993), another panel dealt with four separate convictions arising from Officer Kane’s crimes. The majority of the court in Gookins in an equally scholarly opinion by Judge Bilder, concluded that the critical aspect is whether Officer Kane’s crimes “represent material evidence casting doubt on the justice of defendants’ DWI convictions — on the reliability of the breathalyzer test results recorded by Kane.” Id. at 62, 621 A.2d 968. The issue, the majority said, is “whether Kane’s convictions and the facts upon which they were based constituted evidence that similar misconduct occurred with respect to these DWI defendants.” Ibid.
*234The majority in Gookins concluded that there were insufficient similarities between the other false arrests and the arrests of the four DWI defendants, to permit an inference that the same misconduct was involved. The majority in Gookins emphasized the importance of relevancy as follows:
Relevancy — a sufficient identity of features to evidence similar misconduct — must be the hallmark of admissibility. Were it otherwise, the misconduct of a police officer would require the reopening of limitless eases with which he was involved. The assumption that misconduct in one situation or one setting implies misconduct in all situations and settings is untenable. Relevance is the screen which permits the admission of evidence of similar identifiably associated conduct while screening out evidence of misconduct which has no relationship with the conduct on trial. See Evid.R. 1(2).
Judge Wallace, dissenting in Gookins, differs with the majorities’ analysis of the facts. He concludes that Officer Kane’s “conduct in falsifying prior breathalyzer test results-in other cases as part of a scheme to take money from the victims is similar enough to the conduct here to be relevant and admissible____” (1978)).
With all respect to my colleagues, I believe the following is the proper standard. When strong and compelling evidence leads to the conclusion that an innocent person was convicted of a serious offense by reason of police misconduct, then that conviction must be set aside.
This standard rests in an ancient bedrock principle of our criminal justice system: “It is better that ten guilty persons escape than one innocent suffer.” Vol. 1V. Blackstone’s Commentaries, Chapter 27. As pungently said by Justice Morris Pashman, “... nothing is as so abhorrent as convicting an innocent person.” State v. Garfole, 76 N.J. 445, 459, 388 A.2d 587 (1978) (dissenting opinion).
The record here strongly indicates that Officer Kane was engaging in the same criminal conduct with respect to Mr. Hill that the officer engaged in with other motorists. The record is clear that Officer Kane repeatedly arrested motorists, falsely charged them with drunken driving and falsified their breathalyzer tests. In *2351989 he accounted for ninety-two of the 110 drunken driving arrests of the Oaklyn Police Department. Eleven drunken driving convictions in other cases have been set aside as a result of his crimes.
According to an article in the New Jersey Law Journal 134 N.J.L.J. 986, a Special Master appointed by Chief Judge John Gerry of the U.S. District Court is conducting a case by case review of 165 cases to determine whether there is sufficient evidence to uphold the drunken driving convictions in which Officer Kane was involved. If the evidence is insufficient, then municipal, county and state fines will be refunded and the convictions expunged from the Division of Motor Vehicle records.
The time periods in the various cases overlap the time period here. Mr. Hill was arrested in June of 1988. One of the defendants in Gookins was arrested in June of 1987. (See Footnote 1, p. 65 of Gookins, supra). Another Kane arrest was reportedly in January 1989. See 134 N.J.L.J. 986.
Furthermore, here as in his other crimes, Officer Kane had a personal stake. He was driving his own car and claimed that Mr. Hill hit his car. Officer Kane submitted a damage claim for $160 to Mr. Hill’s insurance company. Mr. Hill denied that he struck the officer’s car. One cannot escape the conclusion that this officer with his penchant for arresting and then stealing decided to have pre-existing damage to his personal car repaired at the expense of Richard Hill.
The evidence of innocence is compelling. The defendant’s mother testified that her son wasn’t staggering and gave no indication that he was under the influence of alcohol; that there was no damage to the son’s motorcycle; and that the police didn’t even look to see if there was any damage to the motorcycle. A neighbor testified that she saw Mr. Hill drive into the driveway in his usual way with his headlights on. Officer Kane testified that Mr. Hill’s headlights were off. Officer Homeff offered no support for his fellow police officer’s testimony.
*236In short, this conviction rests upon the evidence of a corrupt police officer who likely acted in this case, as he acted in many other cases, to “frame” an innocent person in order to line his pockets.
The majority rely on our rules of court to deny Mr. Hill any relief. We should never forget that our court rules are a
means to justice, and not an end in themselves; their purpose is to provide for a just determination of every proceeding____(they are) not designed to create an injustice and added complications, but ‘to broaden the procedural powers of our courts to the end that just disposition on the merits may be facilitated and determinations on the basis of procedural niceties may be avoided’.
[State v. Emmett, 108 N.J.Super. 322, 325, 261 A.2d 374 (App.Div.1970).]
In Romano v. Kimmelman, 96 N.J. 66, 92, 474 A.2d 1 (1984) our Supreme Court implied that it would consider relaxing the time bars in our court rules on seeking new trials, if it appeared likely that breathalyzer test results had been tainted resulting in a widespread miscarriage of justice.
A judicial remedy should “always be available” to protect the innocent. See address by U.S. Attorney General Homer Cummings before the Institute on Federal Rules of Criminal Procedure. 3 F.R.D. 287. See also opinion of Judge Weinfeld in U.S. v. Kaplan, 101 F.Supp. 7, 13-14 (S.D.N.Y.1951).
Justice demands that Richard Hill be given a new trial.